Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claims 1-35, the term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  For examples, but not limited to: in claim 1, the recitation (emphasis added) “a stator on which a winding coil is provided and to which a plurality of magnets are coupled”, with the second occurrent “which” does it refer to the stator or the winding coil?  In claim 10, the recitation (emphasis added) “a support surface portion for supporting each of the plurality of magnets in the axial direction is formed to be stepped on a portion to which the stator main body and the center core is connected”, does the term “which” refer to support surface portion or “magnets” or “stepped on a portion”?  Also, the phrase “to be stepped on a portion to which the stator main body and the center core is connected” is unclear. Is a step portion or a stair portion that the stator main body and the center core are connected?
Corrections are required for replacing the term “which” with an appropriate intended recited subject matter or properly established antecedent basis.
In claim 1, “the plurality of magnets are magnetized in the same direction” is unclear, is it an axial direction or a radial direction or a magnetization direction?  Also, the term “the same direction” lacks antecedent basis.  In light of the spec, it is understood as “the plurality of magnets are magnetized in a same magnetization direction”.
In claim 8, the phrase “the length of the central core” with the term “the length”, and the phrase “the length of one of the plurality of magnets in the axial direction” with the terms “the length” lack antecedent basis.
In claims 3, 11, 12 and 21, the term “the length” and the term “the lengths” lack  antecedent basis.
In claim 6, “the fixing groove” and “the fixing member” have insufficient antecedent basis, they should be “the annular fixing groove” and “the annular fixing member”.
In claim 20, “the stator is provided with pole portions on both ends in the reciprocating direction, respectively, and the fixed-side core protrusions extending from each of the pole portions toward the mover are formed, respectively, and the magnets are respectively coupled to the one side of each of the fixed-side core protrusions in the axial direction” with the terms “the reciprocating direction”, “the fixed-side core protrusions”, and “the one side” lack antecedent basis.  
In claim 26, “the length of the mover core in the axial direction is formed to be larger than the length between the plurality of magnets and the contact points with each of the fixed- side core protrusions facing the plurality of magnets, respectively” is indefinite because the phrase “the contact points with each of the fixed- side core protrusions facing the plurality of magnets” is unclear.  Are the contact points between the magnets and the core protrusions?  If so, clarification is needed. Should it be “the contact points between each of the plurality of magnets and each of the fixed- side core protrusions facing the plurality of magnets”? Also, the term “the length” and “the contact points” lack antecedent basis.
Obviously, the above lacking antecedent basis issues in the claimed language of the 35 pending claims are just a few being pointed out.
  The Applicant is required to make sure claimed language in each of the 35 pending claims having proper antecedent basis.
Other claims included herein due to their dependencies to the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12, as understood, are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Schrader (EP 2175458, herein ‘Schrader’).
Schrader discloses a linear motor comprising: a stator [1] on which a winding coil [9] is provided and to which a plurality of magnets [7, 8] are coupled; and a mover [2] which is provided spaced apart from the stator to reciprocate to the stator and is provided with a mover core [3] made of a magnetic material (i.e., the Abstract states that “the yoke magnetically engages with the magnets”, inherently the mover’s core is made of magnetic material in order to magnetically engages with the magnets of the stator)  instead of a permanent magnet, wherein the plurality of magnets [7, 8] are magnetized in the same direction (see figs. 1-4).
RE claim 12/1, Schrader discloses the linear motor, wherein the length of the mover core [3] in the axial direction is formed longer than or equal to the length of one magnet [7 or 8] of the plurality of magnets [7-8] in the axial direction (see fig. 1).

    PNG
    media_image1.png
    469
    538
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    251
    895
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20/1, 21/20-22/20, 26/20 and 29/20, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schrader, as applied in claim 1, in view of Claeyssen et al (FR 2929753, herein ‘Claeyssen’).
RE claim 20/1, Schrader discloses the claimed linear motor, particularly the stator [1] is provided with core portion [10] and pole portions [4, 5] on both ends in the reciprocating direction, respectively, and each pole portion is a protrusion extending toward the mover, and the magnets are respectively coupled to one side of each of the pole portion’s protrusion in the axial direction; and the magnetic mover [2] is provided radially spaced apart from the stator to reciprocate to the stator, except for the mover is provided to be spaced in a radial direction from the stator to be provided with a plurality of air gaps spaced in the axial direction between the stator and the mover, as in claim 20.
Claeyssen , however, teaching a linear motor comprising: a stator [11] and a magnetic mover [12] is provided to be spaced in a radial direction from the stator [11], wherein the magnetic mover is configured with poles [4a, 4b] at the two opposite axial ends of the magnetic mover’s core [3] such that the mover’s two poles define respective air gaps [9a, 9b] at two axial ends and the mover’s core defines a middle air gap therebetween the stator and the mover; thus, there are three air gaps spaced in the axial direction between the stator and the mover.

    PNG
    media_image3.png
    512
    509
    media_image3.png
    Greyscale

Therefore, by applying the Claeyssen important teaching concept of configuring the mover to define plural air gaps along the axial direction therebetween the stator and the mover, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the shape of the prior art mover such that there are plural radial air gaps spaced along the axial direction between the stator and the mover.  Doing so would provide an improved linear motor with enhance magnetic interaction between the stator and the mover due to the mover having radially projecting poles toward the stator defining plural radial air-gaps therebetween the stator and the mover.  Also, it has been held that a change in size/shape (i.e. in this case changing the shape of the prior art liner’s mover) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).
RE claims 21/20 and 26/20, by applying the combined Schrader and Claeyssen important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the length of the fixed-side core protrusion in the axial direction is greater than or equal to the length of the magnet in the axial direction, as in claim 21; the length of the mover core in the axial direction is formed to be larger than the length between the plurality of magnets and the contact points with each of the fixed-side core protrusions facing the plurality of magnets, respectively, as in claim 26.  Doing so would provide improved efficiency of the linear motor by enhance magnetic interacting characteristics of the stator and the mover; also, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).  
RE claim 22/20, by applying the combined Schrader and Claeyssen important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the fixed-side core protrusion shape to be eccentric toward the center of the stator at both ends of the pole portion, and wherein the plurality of magnets are coupled to be supported on the outer surface of the fixed-side core protrusion respectively, as in claim 22. Doing so would provide improved efficiency of the linear motor by enhance magnetic interacting characteristics of the stator and the mover; also, it has been held that a change in size/shape (i.e. changing shape of the prior art stator’s fixed-side core protrusion shape to be eccentric toward the center thereof) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)) and it has been held that rearranging parts of an invention (i.e. re-arranging the stator’s magnets) involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
RE claim 29/20, by applying the combined Schrader and Claeyssen important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor’s stator by selecting grain-oriented magnetic material as suitable material to form the stator core portion such that an easy direction of magnetization is uniformly distributed and which is disposed on a path of magnetic flux formed by the winding coil.  Doing so would enhance magnetic efficiency of the stator core; also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).  In this instant case selecting grain-oriented magnetic material as suitable material to form the stator core portion would be within the general skill of a worker in the art because grain-oriented magnetic core as stator core or rotor core is well-known in the art.
Claim 18/1 and 19/18, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schrader, as applied in claim 1, in view of Noh et al (US 20060093497, herein ‘Noh’).
Schrader discloses the claimed linear motor, except for the limitations in claims 18-19.
Noh, however, teaches linear compressor comprising: a casing having an inner space; a linear motor which is disposed in the inner space of the casing and in which a mover reciprocates; a piston coupled to the mover of the linear motor to reciprocate together with the mover; a cylinder into which the piston is inserted to form a compression space; a suction valve which opens and closes a suction-side of the compression space; and a discharge valve which opens and closes a discharge-side of the compressed space, wherein an elastic member elastically supporting the piston in an axial direction that is a reciprocating direction is further provided on one side of the piston in the axial direction (see claim 5 and fig. 3).

    PNG
    media_image4.png
    582
    1500
    media_image4.png
    Greyscale

Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to incorporate the prior art linear motor in a linear compressor, as taught by Noh.  Doing so would be one of many obvious industrial implementations of the prior art linear motor.

Claim 34/20/1 and 35/34/20/1, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schrader and Claeyssen, as applied in the base claims 1 and 20, further in view of Noh.
The combined teachings of Schrader and Claeyssen discloses the claimed linear motor, except for the limitations in claims 34-35.
Noh, however, teaches linear compressor comprising: a casing having an inner space; a linear motor which is disposed in the inner space of the casing and in which a mover reciprocates; a piston coupled to the mover of the linear motor to reciprocate together with the mover; a cylinder into which the piston is inserted to form a compression space; a suction valve which opens and closes a suction-side of the compression space; and a discharge valve which opens and closes a discharge-side of the compressed space, wherein an elastic member elastically supporting the piston in an axial direction that is a reciprocating direction is further provided on one side of the piston in the axial direction (see claim 5 and fig. 3).
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to incorporate the prior art linear motor in a linear compressor, as taught by Noh.  Doing so would be one of many obvious industrial implementations of the prior art linear motor.
Allowable Subject Matter
Claims 2-11, 13-17, 23-25, 27-28 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any appropriate correction(s) for any indefinite issues, as mentioned in the above 35U.S.C §112 rejection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834